848 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.San Juan THOMAS, Plaintiff-Appellant,v.CITY OF NORFOLK, Defendant-Appellee.
No. 88-1503.
United States Court of Appeals, Fourth Circuit.
Argued:  May 3, 1988.Decided:  May 26, 1988.

Bernard T. Holmes (Bernard T. Holmes & Associates, on brief), for appellant.
Norman A. Thomas, Assistant City Attorney (Philip R. Trapani, City Attorney;  Harold P. Juren, Deputy City Attorney, on brief), for appellee.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and ROBERT R. MERHIGE, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
This appeal is from an order of the district court granting summary judgment in favor of the defendant, City of Norfolk, on plaintiff's claims under 38 U.S.C. Secs. 2021 and 2024.  We affirm.


2
Plaintiff contends that the district court erred in looking beyond the description of discharge located in the "Character of Service" section of plaintiff's discharge papers.


3
Plaintiff sought reemployment with the City of Norfolk pursuant to the Vietnam Era Veterans' Readjustment Assistance Act of 1974, under either 38 U.S.C. Sec. 2021, which established the right of reemployment of individuals inducted into service, or 38 U.S.C. Sec. 2024, which established the right to reemployment of individuals who enlisted into service.  The district court found that plaintiff was not entitled to reemployment under either of these statutes since he was unable to prove satisfactory completion of military service.  We affirm on the basis of the district court's opinion.  (Thomas v. City of Norfolk, Civil Action No. 86-940-N, December 3, 1987, (E.D.N.C.)).


4
Accordingly, the judgment of the district court is


5
AFFIRMED.